Per Curiam.
The decree is affirmed, for the reasons given by Vice-Chancellor Griffin. By a slip of the pen, he is made to say that he will allow a decree setting aside the assignment. As the point of the opinion is that the assignment was a forgery, the language of the decree itself is correct in adjudging that the assignment is null and void.
For affirmance — The Chiee-Justice, Garrison, Swayze, Trenohakd, Parker, Bergen, Mjnturn, Kalisoi-i, Black, White, Teri-iune, Heppenheimer, Williams, Taylor, Gardner — 15.
For reversal — None.